Citation Nr: 0020735	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  98-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1977 to 
September 1977.

This appeal arose from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied the veteran's claim of 
entitlement to service connection for a right knee injury.

The veteran testified at a hearing before the undersigned 
member of the Board of Veterans' Appeals (Board) at a hearing 
in June 2000, a copy of the transcript of which has been 
associated with the claims folder.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service medical records show that shortly after enlisting the 
veteran complained of right leg or knee pain with marching.  
It was felt that he had a strain or stress syndrome of the 
knee and he was placed on a temporary physical profile.  
There is no discharge examination in the service medical 
records.

A VA medical record from June 1998 notes that the veteran was 
a few months status post a right knee operation for a right 
lateral meniscal tear.  The veteran noted increased symptoms 
since surgery.  The impression was status post right knee 
surgery with residual problems secondary to severe 
chondromalacia.  The records pertaining to the previous 
surgery are not on file.

The veteran stated that he came to VA in 1997.  He stated 
that x-rays were negative but that an MRI showed a meniscus 
tear in the right knee.  A "scope surgery" was scheduled 
and found that the cartilage in his knee was gone and that he 
needed a knee replacement as well.  He was told that he had 
severe chondromalacia.  The records pertaining to his 1997 VA 
treatment are not on file.  As noted earlier, the record of 
VA's 1998 treatment of the veteran is on file and refers to 
his previous diagnostic studies, the records of which have 
not been obtained and associated with the claims file.

Records generated by VA are within the constructive (if not 
actual notice) of VA adjudicators.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  If documents generated by VA agents or 
employees, including physicians, predate the Board's 
decision, are within the Secretary's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
612-613.  See also Dunn v. West, 11 Vet. App. 462 (1998).

The veteran has identified VA treatment records, including 
surgical records, that are not associated with the claims 
folder.  VA has a duty to obtain these records.  Therefore, 
the Board is deferring adjudication of the issue on appeal 
pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


2.  The RO should contact the veteran and 
request that he identify the VA medical 
facility wherein he underwent diagnostic 
studies and surgery during 1997-1998.  
All records pertaining to his VA 
treatment should be obtained and 
associated with the claims file.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a right knee 
disability with consideration of all 
applicable laws and regulations.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


